Citation Nr: 0611893	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-27 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
July 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for bilateral 
sensorineural hearing loss, tinnitus, and rash on arms and 
hands.  The veteran perfected an appeal to the Board with 
respect to these three issues.  This case was before the 
Board in June 2005 and the claim of service connection for 
rash on arms and hands was resolved on the merits.  The 
issues of service connection for hearing loss and tinnitus 
were remanded by the undersigned for the purpose of further 
development.  While these issues were in remand status, the 
RO continued its denial of the veteran's claims.  The case 
was returned to the Board in February 2006 for appellate 
review of these two remaining issues.

A review of the record shows that the RO has complied with 
all remand instructions.  Stegall v. West, 11 Vet.App. 268 
(1998).

In March 2005, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge of 
the Board, sitting in Washington, D.C.  The hearing 
transcript is of record.




FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifested in 
service or within one year of service discharge, and the 
preponderance of medical evidence is against a finding that 
the veteran's current bilateral hearing loss is etiologically 
related to his active service, to include in-service noise 
exposure.

2.  The veteran currently has tinnitus which is related to 
service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  Entitlement to service connection for tinnitus is 
warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303(d) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  In Pelegrini 
v. Principi, 18 Vet.App. 112, 120-21 (2004) (Pelegrini II), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

By letters dated in August 2001, September 2003, and August 
2005, the first of which was mailed to the veteran prior to 
the initial adjudication of this appeal, the RO advised the 
veteran of the essential elements of the VCAA.  The appellant 
was advised that VA would make reasonable efforts to help him 
get the evidence necessary to substantiate his claims for 
service connection, but that he must provide enough 
information so that VA could request any relevant records.  
The appellant was informed of the evidence that VA had 
requested.  The appellant was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to substantiate his claim.  The August 2005 letter also 
specifically informed the veteran to submit any evidence in 
his possession that would support his claims.  The August 
2001, September 2003, and August 2005 letters therefore 
provided the notice of all four elements that were discussed 
above.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Although full VCCA-
complying notice was not provided prior to the initial 
adjudication of the claim, the appellant had ample 
opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

With respect to the claim of service connection for bilateral 
hearing loss, the Board has concluded that the preponderance 
of the evidence is against this claim.  Any questions as to 
the appropriate disability rating or effective date to be 
assigned have therefore been rendered moot.  With respect to 
the claim of service connection for tinnitus, the Board has 
concluded that service connection is warranted and any notice 
defect with respect to the rating and effective date elements 
will be cured by the RO when effectuating the award.  Dingess 
v. Nicholson, No. 01-1917 (U.S. Vet.App. March 3, 2006).

Service medical records, VA outpatient treatment records, and 
VA examination reports are associated with the claims folder.  
The veteran has not identified any additional outstanding 
medical records that would be pertinent to the claims on 
appeal.  The veteran has been afforded a VA examination for 
the purpose of determining the nature and etiology of any 
current hearing loss and tinnitus.  The Board therefore finds 
that VA has satisfied its duty to notify (each of the four 
content requirements) and the duty to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 
Vet.App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet.App. 183 (2002).  The veteran has not claimed that VA 
has failed to comply with the notice requirements of the 
VCAA.

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet.App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed.Cir. 2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet.App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  In addition, if a 
condition is not shown to be chronic, then generally a 
showing of continuity of symptomatology and competent 
evidence relating the present condition to that 
symptomatology are required.  Id.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss (organic diseases of the nervous 
system) becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

A.  Bilateral hearing loss

Post service medical evidence includes the report of an 
October 2005 VA audiology examination.  The examination 
indicated the following puretone thresholds:

HERTZ

500
1000
2000
3000
4000
RIGHT
45
65
80
80
80
LEFT
40
45
75
75
85

Speech audiometry revealed speech recognition ability of 28 
percent in the right ear and 48 percent in the left ear.  The 
examiner provided a diagnosis of moderate-to-severe 
sensorineural hearing loss for the right ear and mild-to-
severe sensorineural hearing loss for the left ear.

Considering the results of the October 2005 examination, it 
is clear the veteran currently suffers from hearing loss 
disability for VA purposes.  The regulations provide that 
impaired hearing will be considered to be a disability for 
the purposes of applying the laws administered by VA 'when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory threshold for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.'  38 C.F.R. § 3.385 
(2005).

The Board has accepted the veteran's testimony of exposure to 
acoustic trauma during his active military service.  At his 
video hearing before the undersigned, the veteran testified 
that he did mechanical work and testing on helicopters and 
was especially exposed to helicopter motor noise because he 
was riding in the helicopters twice each week throughout his 
time in Vietnam.  Additionally, the veteran has explained 
that he lived in a tent on an airfield and was thus 
constantly exposed to the noise of aircraft engines.  The 
veteran also cited individual instances in which he 
experienced acoustic trauma from explosions during his 
service in Vietnam.

The only indication of any hearing impairment found within 
the service medical records is the June 1965 pre-induction 
examination report which indicated the following puretone 
thresholds:

HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
20
30
30
LEFT
50
40
25
20
30

The Board notes that even though there is no indication that 
speech recognition testing was performed, the reported 
puretone thresholds alone meet the criteria to show hearing 
loss disability for VA purposes as provided by 38 C.F.R. 
§ 3.385.  However, the remainder of the service medical 
records strongly suggest that any hearing impairment which 
existed in June 1965 was temporary and resolved without 
chronic disability.  The service medical records are absent 
any in-service complaint, treatment, or diagnosis of hearing 
loss.

Of particular significance, the veteran's July 1967 service 
discharge examination included audiological testing which 
reflected that the veteran's hearing was essentially normal 
at that time and failed to show hearing loss disability for 
VA purposes under 38 C.F.R. § 3.385.  The July 1967 
examination indicated the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
0
0
5
10
5


In addition, it appears that whisper testing was administered 
and that the veteran registered scores of 15/15 in each ear.  
There is no indication that any findings were interpreted as 
abnormal nor was any hearing impairment noted.  The Board 
also notes that there was no upward shift in the tested 
thresholds during service and, thus, no contemporaneous 
indication that in-service experiences impaired the veteran's 
hearing.

Post-service medical evidence of hearing loss is first 
documented in November 2001, which is over 34 years after 
service.  The veteran has repeatedly indicated that the 
November 2001 consultation was the first time he ever 
received treatment for hearing loss; the veteran acknowledged 
this at his March 2005 hearing and during his October 2005 VA 
examination.  The report from the November 2001 consultation 
indicates that the veteran reported a 20 year history of 
hearing loss at that time.  Even assuming that the veteran's 
hearing loss existed for 20 years prior to this first 
documented complaint, it would appear that hearing loss was 
first manifested around 1981; this would still be 14 years 
after his discharge from active service.  This lengthy period 
without evidence of treatment or complaint weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

In sum, the Board finds that there was no permanent hearing 
loss disability shown in service or within one year of 
service discharge.  The Board acknowledges that the laws and 
regulations do not require inservice complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992).  Service connection may still be warranted when the 
evidence reflects a medically sound basis to attribute the 
post-service hearing loss to injury during service.  See 
Hensley v. Brown, 5 Vet.App. 155 (1993).  

The threshold question therefore is whether there is 
sufficient medical evidence to establish an etiological link 
between the veteran's current hearing loss and his in-service 
acoustic trauma.  The report of the October 2005 VA audiology 
examination considered the question of the etiology of the 
veteran's bilateral hearing loss and any potential causal 
link to his active service.  The veteran shared with the 
examiner the details of his history, including his account of 
excessive noise exposure from service and that he had not 
been exposed to excessive noise outside the military.  The 
examiner reviewed the claims folder, including the service 
medical records and the significant pre-induction and 
separation examinations.  Based on all of the information and 
a complete physical inspection with audiological evaluation 
of the veteran's ears, the examiner opined that the veteran's 
hearing loss was not caused by or a result of his noise 
exposure during active service.

In drawing this conclusion, the examiner noted and assumed 
the accuracy of the June 1965 pre-induction examination 
report which indicated some hearing loss at that time; the 
examiner cites the fact that the veteran's hearing was later 
shown to be normal at separation.  The examiner also accepted 
the veteran's account of his noise exposure history.  To the 
extent that it addresses the question of nexus between the 
veteran's current bilateral hearing loss and his active duty 
service, the October 2005 VA examiner's conclusion will be 
accorded substantial probative weight; the expert's analysis 
considered all of the evidence that is favorable to the 
veteran, the report reflected a careful review of the claims 
file, and the examiner had the benefit of thoroughly 
examining the veteran and personally interviewing him 
regarding his history of noise exposure.

In support of his appeal, the veteran draws the Board's 
attention to the report of his November 2001 VA outpatient 
audiological consultation.  In this report, the examiner 
expresses the opinion that it is more likely than not that a 
component of the veteran's hearing loss is the result of 
acoustic trauma suffered on active duty service.  Although 
this opinion is of some probative value, the report does not 
indicate that this examiner reviewed the claims folder and, 
more significantly, the examiner's analysis does not explain 
or otherwise address the fact that the veteran's hearing was 
essentially normal at his service discharge examination and 
there is no evidence of hearing loss for many years after 
discharge. 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, 
for the reasons discussed above, the Board finds that the 
conclusion made in the November 2001 VA outpatient 
consultation has less probative weight than the October 2005 
VA examination report's conclusions.

The Board has carefully reviewed and considered the veteran's 
statements and understands fully the veteran's belief that 
his current hearing loss was caused by his experiences in 
active duty service.  However, while the veteran as a lay 
person is competent to provide evidence regarding 
symptomatology, he is not competent to provide evidence 
regarding the diagnosis or medical etiology of his hearing 
loss disability.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

Thus, the Board is presented with a record in which there is 
a lack of contemporaneous inservice evidence of a permanent 
hearing loss disability and a lack of any competent medical 
evidence of a chronic hearing loss disability for many years 
following service.  With consideration of the probative 
weights assigned, the preponderance of the evidence is 
against a finding of nexus between the veteran's current 
hearing loss disability and his active service.  Therefore, 
service connection for bilateral hearing loss is not 
warranted.

B.  Tinnitus

With regard to the veteran's claim of service connection for 
tinnitus, the Board notes that for a veteran to prevail in 
his claim it must only be demonstrated that there is an 
approximate balance of positive and negative evidence.  In 
other words, the preponderance of the evidence must be 
against the claim for benefits to be denied.  Gilbert v. 
Derwinski, 1 Vet.App. 49, at 54 (1990).  

While the evidence does not overwhelmingly support the grant 
of service connection for tinnitus, it cannot be stated that 
the preponderance of the evidence is against the claim of 
service connection for tinnitus.  In contrast to his opinion 
regarding the veteran's hearing loss, the October 2005 VA 
examiner concluded that the veteran's tinnitus is as likely 
as not related to his history of military noise exposure.  
This conclusion has not been contradicted by any other 
medical opinions of record, and it is supported by the 
November 2001 VA outpatient examiner's conclusion that it is 
more likely than not that the veteran's tinnitus is the 
result of acoustic trauma during his military service.

Against the veteran's claim is the fact that service medical 
records are negative for complaints of tinnitus and that 
there are no post-service medical reports pertaining to 
tinnitus until the November 2001 VA outpatient examination 
report.  However, at the March 2005 hearing, the veteran 
testified that he has experienced tinnitus since his 
discharge from service and originally believed that it would 
simply resolve itself.  As noted above, the Board has 
accepted the veteran's account of acoustic trauma during his 
service in Vietnam.  The veteran's video hearing testimony 
regarding his in-service noise exposure was consistent with 
the account he provided to the October 2005 VA examiner as 
the examiner drew his conclusion in favor of the veteran's 
claim.  There has been some uncertainty arising from the fact 
that during the November 2001 examination the veteran 
reported only a 20 year history of 'intermittent' tinnitus.  
However, at the veteran's March 2005 hearing, during his 
October 2005 VA examination, and in a December 2005 letter, 
the veteran clarified that he has experienced the symptoms of 
tinnitus continuously since his time in service; background 
noise merely masks it from his notice on occasion.

The veteran currently complains of tinnitus and a diagnosis 
is provided by VA examination reports from November 2001 and 
October 2005.  Both of these examiners agree with the veteran 
that it is at least as likely as not that the veteran's 
tinnitus was caused by acoustic trauma during service.  The 
veteran has testified that he has suffered tinnitus since 
noise exposure during service, and the Board has accepted the 
occurrence of the cited noise exposure.  The Board has no 
reason to doubt his credibility regarding the onset of 
tinnitus, and even as a layperson the veteran is competent to 
report symptoms he has experienced.

Following a careful review of the record, and with the 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that the evidence is at least in equipoise, 
and thus service connection for tinnitus is warranted.  38 
U.S.C.A. § 5107.

ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


